DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it appears that some reference numbers have been “cut” or “cropped” from at least Figures 1-3 and 5, 7 of the drawings as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “distance” between the corners that are adjacent to each other is “equal to or less than 60% of a diameter of an inscribed circle of the ridgeline” on claim 1, lines 8-9; the corner that is positioned at the other end of the wiper cutting edge is formed at a corner cutting edge “having a curvature larger than that of the wiper cutting edge” on claim 1, lines 14-16; the “clearance angle of each of the second side surfaces  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites on:
lines 8-9 “a distance between the corners that are adjacent to each other is equal to or less than 60% of a diameter of an inscribed circle of the ridgeline”.  Distance is a relative term that needs to be further defined.  It is unclear from where to where is this distance taken from.  Does this distance include the length of the corner?  Before the corner starts?  Etc.  Further, it is unclear how exactly there is a “diameter” of an inscribed circle of the ridgeline.  Is the ridgeline curved?  Further clarification is needed.
Line 10 “the corner” that is positioned at one end of the wiper cutting edge.  However, it is unclear to which of the “corners” (plural) it is referring to.  Lines 6-7 set forth that there are “corners” disposed between each of the major cutting edges and each of the wiper cutting edges, however, there is no specific position being set forth for a corner of the corners.  Additionally, it is unclear where this “one end” is defined.  How is this “one end” measured?  Further clarification is needed.
Lines 14-16 “the corner that is positioned at the other end of the wiper edge is formed at a corner cutting edge having a curvature larger than that of the wiper cutting edge”.  However it is unclear to which of the “corners” plural it is referring to.  Additionally, there is insufficient antecedent basis for “the other end” of the wiper cutting edge, since “the other end” has not been previously set forth.  Where exactly is this “other end” defined at?  How is this “other end” measured?  Further, it is unclear what exactly is meant by “having a curvature larger”.  Is it that the corner cutting edge is more curved than the wiper cutting edge?  Or is it that the radius of curvature of the corner cutting edge is larger than the radius of curvature of the wiper cutting edge?  For example, is it that the wiper cutting edge is substantially flat, such that the curvature is less than the curvature of the cutting corner edge?  Further clarification is needed.  
Claim 2 recites on:
Line 7 that the upper step surface is “smoothly continuous with the first side surface”.  “Smoothly” is a relative term and it is unclear to what degree the upper step surface is “smoothly” continuous with the first side surface.  Does the “smooth” refers to the shape? Is it rounded? Does the “smooth” refer to the surface roughness? Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qvarth et al. US 6,543,970 (hereafter—Qvarth--).
In regards to claim 1, Qvarth discloses a cutting insert (1, see Figure 1) comprising: an upper surface (7); a lower surface (8); and a circumferential side surface (9) connecting the upper surface (7) and the lower surface (8) to each other, wherein a ridgeline (wherein cutting edges are disposed) at which the upper surface and the circumferential side surface intersect each other includes major cutting edges (12) and wiper cutting edges (16) which are alternately disposed one by one, and corners (10 or 11) each disposed between each of the major cutting 

    PNG
    media_image1.png
    927
    1183
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    804
    939
    media_image2.png
    Greyscale



If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 102, i.e., is or may be in dispute under given the current interpretation, the current under pre-AIA  35 U.S.C. 103(a) is appropriate. See MPEP §§ 2111- 2116.01. 

If Applicant considers that the current interpretation of Qvarth fails to disclose that the corner cutting edge has a curvature larger than that of the wiper cutting edge; a person having ordinary skill in the art would have recognized that by providing different radius of curvature to the wiper cutting edge and the corner cutting edge will improve surface finish and reduce the occurrence of gouge phenomenon when machining; and would have also recognized that the structure and geometry of a cutting edge of a cutting insert will also depend on the type of material being machined.  Accordingly, it would have been obvious at a person having ordinary skill in the art, at the time the Applicant’s invention was filed to modify Qvarth’s corner cutting edge curvature and wiper cutting edge curvature with a desired radius of curvature such as having the corner cutting edge curvature being larger than the curvature of the wiper cutting edge, for improvement in surface finish.

claim 4, Qvarth discloses the cutting insert according to claim 1, Qvarth also discloses that the wiper cutting edges are positioned farther from the central axis of the cutting insert than the major cutting edges are.
Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsumura et al. US 2017/0225243 (hereafter—Matsumura--).
In regards to claim 1, Matsumura discloses a cutting insert (1, see Figure 1) comprising: an upper surface (11); a lower surface (21); and a circumferential side surface (31) connecting the upper surface (11) and the lower surface (21) to each other, wherein a ridgeline (wherein cutting edges are disposed) at which the upper surface and the circumferential side surface intersect each other includes major cutting edges (42 and/or 43) and wiper cutting edges (44) which are alternately disposed one by one, and corners (41) each disposed between each of the major cutting edges (43) and each of the wiper cutting edges (44), a distance between the corners that are adjacent to each other is equal to or less than 60% of a diameter of an inscribed circle of the ridgeline (see annotated Figure 3 below, which the distance is at least less than 60% of the diameter), the corner that is positioned at one end of the wiper cutting edge is formed at a deburring cutting edge (41) that intersects the wiper cutting edge (44) at an angle (angle 1 as in annotated Figure 5 below)) smaller than an angle (α or β as on Figure 5 below) formed by the major cutting edge (43) and the wiper cutting edge (44), and the corner (41) that is positioned at the other end of the wiper cutting edge (44) is formed at a corner cutting edge (41) having a curvature (C2 on annotated Figure 3 below) larger than that of the wiper cutting edge (C1 as on Figure 3 below, since the wiper cutting edge’s curvature is substantially flatter than the curvature of the corner cutting edge).


    PNG
    media_image3.png
    1079
    770
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    447
    666
    media_image4.png
    Greyscale


If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 102, i.e., is or may be in dispute under given the current interpretation, the current under pre-AIA  35 U.S.C. 103(a) is appropriate. See MPEP §§ 2111- 2116.01. 

If Applicant considers that the current interpretation of Matsumura fails to disclose that a distance between the corners that are adjacent to each other is equal to or less than 60% of a diameter of an inscribed circle of the ridgeline, a person having ordinary skill would have recognized that the size of the cutting insert, geometry of the cutting edges, shape of the cutting edges, distance between cutting edges, distance between corners will all depend on the size and material of the workpiece being machined.  Accordingly, it would have been obvious at a person having ordinary skill in the art, at the time the Applicant’s invention was filed to modify Matsumura’s distance between the corners to be as desired such as equal to or less than 60% of a diameter of an inscribed circle of the ridgeline, depending on the size and material of workpiece being machined.  Additionally, it has been held that where the general conditions of a 
In regards to claim 2, Matsumura discloses the cutting insert according to claim 1, Matsumura also discloses that the circumferential side surface (31) includes first side surfaces facing the major cutting edges respectively and second side surfaces facing the wiper cutting edges respectively (see side view of insert 1 as on Figure 4), each of the second side surfaces includes an upper step surface (see Figure 4) which is inclined to be nearer to a central axis of the cutting insert with increasing proximity to the lower surface and which is smoothly continuous with the first side surface, and a lower step surface which has a step between the lower step surface and the first side surface (see Figure 4). 
In regards to claim 4, Matsumura discloses the cutting insert according to claim 1, Matsumura also discloses that the wiper cutting edges (44 of Matsumura) are positioned farther (since they are substantially flat) from the central axis of the cutting insert than the major cutting edges (at least major cutting edge 43 of Matsumura, due to its inclination, as on Figure 5) are.
In regards to claim 5, Matsumura discloses the cutting insert according to claim 2, Matsumura also discloses that the wiper cutting edges (44) are positioned farther (since they are substantially flat) from the central axis of the cutting insert than the major cutting edges (at least major cutting edge 43, due to its inclination, as on Figure 5) are.
Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as obvious over Matsumura et al. US 2017/0225243 (hereafter—Matsumura--) as applied to claim 2 above in view of Engstrom et al. US 2008/0304924.
In regards to claim 3, Matsumura discloses the cutting insert according to claim 2, Matsumura also discloses that there is a clearance angle of each of the second side surfaces and that there is a clearance angle of each of the first side surfaces.
However, Matsamura fails to disclose that the clearance angle of each of the second side surfaces is larger than that of each of the first side surfaces.

Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time Applicant’s invention was filed to modify Matsamura’s clearance angle of each of the second side surfaces to be larger than that of each of the first side surfaces based on the teachings of Engstrom, for good surface-wiping effect, reliable clearance from a shoulder surface generated by an active main edge and major cutting edge strength.
In regards to claim 6, Matsumura as modified discloses the cutting insert according to claim 3, Matsumura as modified also discloses that the wiper cutting edges (44 of Matsumura) are positioned farther (since they are substantially flat) from the central axis of the cutting insert than the major cutting edges (at least major cutting edge 43 of Matsumura, due to its inclination, as on Figure 5) are.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ishi et al. US 2016/0288224
Ishi teaches that it is well known in the art to have a corner cutting edge having a curvature radius R2 being larger that a curvature radius R1 of a wiper cutting edge to improve surface finish and reduce the occurrence of gouge phenomenon when machining.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722